                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                COLUMBIA DIVISION

JAMES DAVID NANNEY,                              §
               Plaintiff,                        §
                                                 §
vs.                                              §
                                                 §      CIVIL ACTION 3:19-1424-MGL-SVH
ACE CHECK CASHING, JPAY, PRISON                  §
LITIGATION SERVICES, INC., and                   §
RONALD L. MOORE,                                 §
                Defendants.                      §

            ORDER ADOPTING THE REPORT AND RECOMMENDATION
             AND DISMISSING PLAINTIFF’S ACTION WITH PREJUDICE
              AND WITHOUT ISSUANCE AND SERVICE OF PROCESS

       Plaintiff James David Nanney (Nanney) filed this lawsuit pro se. The matter is before the

Court for review of the Report and Recommendation (Report) of the United States Magistrate Judge

suggesting the action be dismissed with prejudice and without issuance and service of process. The

Report was made in accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of

South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).
       The Magistrate Judge filed the Report on June 13, 2019, the Clerk of Court entered Nanney’s

objections on June 27, 2019, and a letter from him on August 26, 2019. The Court has reviewed the

objections, but holds them to be without merit. It will therefore enter judgment accordingly.

       This Court need not conduct a de novo review of the record “when a party makes general and

conclusory objections that do not direct the court to a specific error in the [Magistrate Judge’s]

proposed findings and recommendations.” Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

The court reviews the Report and Recommendation only for clear error in the absence of specific

objections. See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.2005)

(stating that “in the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.”) (citation omitted).

       Here, Nanney has wholly failed to bring any specific objections to the Report. Thus, having

found no clear error, the Court need not make a de novo review of the record before accepting the

Magistrate Judge’s recommendation.

       Further, inasmuch as Nanney was warned of the consequences of failing to file specific

objections, Report at 7, he has waived appellate review. See Howard v. Sec'y of Health & Human

Servs., 932 F.2d 505, 508-09 (6th Cir. 1991) (holding general objections are insufficient to preserve

appellate review).

       After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court overrules Nanney’s objections, adopts the Report, and incorporates it herein.

Therefore, it is the judgment of the Court this action is DISMISSED WITH PREJUDICE and

without issuance and service of process.




                                                  2
       IT IS SO ORDERED.

       Signed this 26th day of November, 2019, in Columbia, South Carolina.

                                                 s/ Mary Geiger Lewis
                                                 MARY GEIGER LEWIS
                                                 UNITED STATES DISTRICT JUDGE



                                        *****
                             NOTICE OF RIGHT TO APPEAL

       Nanney is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                3
